United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40900
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

OMAR ALEJANDRO GARZA-FLORES,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-03-CR-250-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Omar Alejandro Garza-Flores contends for the first time on

appeal that the felony and aggravated felony provisions found in

8 U.S.C. § 1326(b)(1) and (b)(2) are unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).    He concedes that

this argument is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but asserts that Almendarez-Torres

has been called into doubt by Apprendi v. New Jersey, 530 U.S.

466 (2000).    See United States v. Dabeit, 231 F.3d 979, 984 (5th


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-40900
                                 -2-

Cir. 2000).   He seeks to preserve the issue for possible Supreme

Court review.

     Garza contends also that a condition of supervised release

contained in the written judgment, which prohibits Garza from

possessing a dangerous weapon, conflicts with the district

court’s oral pronouncement of the sentence and must be deleted.

The same contention was advanced in United States v. Torres-

Aguilar, 352 F.3d 934, 935-38 (5th Cir. 2003), and was rejected

by the court.    The judgment is

     AFFIRMED.